Case 19-10863 Doc 56 Filed 07/29/19 Entered 07/29/19 10:49:57 Main Document Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF LOUISIANA

   IN RE
                                                                          BANKRUPTCY NO.
   GALAFORO CONSTRUCTION                                                  19-10863
   AND COMPANIES, LLC                                                     SECTION "B"

   DEBTOR(S)                                                              CHAPTER 11


                                            ORDER

                 This matter came before the Honorable Jerry A. Brown on July 24, 2019 as a

   continued final hearing on the Application to Employ Vidal Law & CPA Firm, LLC as

   counsel for the Debtor (P-26), the objection filed by the Office of the United States Trustee

   (P-30) and the amended applications to employ (P-36, P-47).

                 PRESENT: Mary S. Langston
                           Assistant United States Trustee

                               Ryan T. VIdal
                                Interim Counsel for the Debtor

                               Jill S. Willhoft
                                Counsel for Newtek Small Business Finance, LLC

                               Foerstner Graham Meyer
                                Counsel for First Bank

                 Considering that the case has been dismissed,

                 IT IS ORDERED that the applications to be employed are MOOT.

                 New Orleans, Louisiana, July 29, 2019.


                                                            JERRY A. BROWN
                                                            BANKRUPTCY JUDGE
